                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION


MITCHELL EADS                                 )
    Plaintiff,                                )
v.                                            )      Docket No. 1:18-cv-00042
                                              )      Judge Campbell/Frensley
STATE OF TENNESSEE, et al.                    )
     Defendants.                              )



                            REPORT AND RECOMMENDATION

       Pending before the Court is the pro se prisoner Plaintiff’s Rule 65(a) Motion for

Preliminary Injunction filed under seal pursuant to Rule 5.2(b). Docket No. 27. For the reasons

stated herein, the undersigned recommends that the Motion be DENIED. Further, the undersigned

finds that there is no basis to maintain this pleading under seal and therefore recommends that the

seal be removed and this pleading be made part of the publicly accessible docket in this case.

                                      RELEVANT FACTS

       Plaintiff Mitchell Eads, an inmate now housed at the South Central Correctional Facility

(“SCCF”) in Clifton, Tennessee, filed a pro se complaint under 42 U. S. C § 1983 for violation of

his civil rights. Docket No. 1. Among the claims asserted by Plaintiff was that much of his personal

property was lost or stolen when it was removed from his cell following his segregation at

Northeast Correctional Facility and subsequent transfer to Turney Center Industrial Complex.

Docket No. 1, pp. 12-13. The Complaint contends this was a violation of his rights under the

Fourth, Eighth and Fourteenth Amendments. Id. Plaintiff’s instant motion seeks a preliminary

injunction ordering that the Plaintiff be restored to his “previously enjoyed personal property

rights.” Docket No. 27. Specifically, he seeks an Order that the Defendants allow him to replace a
number of personal property items which he alleges were lost or taken from him in violation of

Fourth, Eighth and Fourteenth Amendments. Id.

                                            ANALYSIS

LEGAL STANDARD

       The moving party has the burden of proving that the circumstances “clearly demand” a

TRO or a Preliminary Injunction. Overstreet v. Lexington-Fayette Urban Cnty. Gov’t., 305 F. 3d

566, 573 (6th Cir. 2002). The court must balance four factors in deciding whether to issue a

preliminary injunction or TRO “(1) whether the movant has a strong likelihood of success on the

merits; (2) whether the movant would suffer irreparable injury without the injunction; (3) whether

issuance of the injunction would cause substantial harm to others; and (4) whether the public

interest would be served by issuance of the injunction.” City of Pontiac Retied Employees Ass’n.

v. Schimmel, 751 F. 3d 427, 430 (6th Cir. 2014)(en banc)(internal quotation marks omitted).

       These four factors are “factors to be balanced, not prerequisites that must be met.” Michael

v. Futhey, 2009 WL 4981688, at *17 (6th Cir., December 17, 2009)(quoting Six Clinics Holding

Corp., II v. Cafcomp Systems, 119 F. 3d 393, 400 (6th Cir. 1997)). Nonetheless, it remains that the

hallmark of injunctive relief is the likelihood of irreparable harm. Patio Enclosures, Inc. v. Herbst,

39 Fed. Appx. 964, 967 (6th Cir. 2002)(“[t]he demonstration of some irreparable injury is a sine

qua non for issuance of an injunction.”); see also Winter v. Natural Resources Defense Council,

Inc., 555 U. S. 7, 22-23, 129 S. Ct. 365, 172 L. Ed 2d 249 (2008)(rejecting the notion that a mere

“possibility” of irreparable injury was sufficient for a preliminary injunction and holding that

“plaintiffs seeking preliminary relief [are required] to demonstrate that irreparable injury is likely

in the absence of an injunction”)(emphasis in original). “A finding that there is simply no


                                                  2
likelihood of success on the merits is usually fatal.” Gonzalez v. National Board of Medical

Examiners, 225 F. 3d 620, 625 (6th Cir. 2000).

         The plaintiff bears the burden of demonstrating his entitlement to a preliminary injunction,

and his burden is a heavy one. Injunctive relief is “an extraordinary remedy which should be

granted only if the movant carries his or her burden of proving that the circumstances clearly

demand it.” Overstreet v. Lexington-Fayette Urban Cnty. Gov’t., 305 F. 3d 566, 573 (6th Cir.

2002). Further, where a prison inmate seeks an order enjoining state prison officials, this court is

required to proceed with the utmost care and must be cognizant of the unique nature of the prison

setting. See, Kendrick v. Bland, 740 F. 2d 432, 438, n. 3 (6th Cir. 1984).

THE CASE AT BAR

         What Eads seeks by his motion is not maintenance of the status quo pending trial. Instead

he asks that the Court order Defendants to allow him to replace items of personal property which

he says were lost or taken from him in violation of his constitutional rights. Eads’ motion thus falls

into the category of “particularly disfavored” requests for injunctive relief and is subject to the

Court’s heightened scrutiny. Schrier v. University of Colorado, 427 F. 3d at 1253, 1259 (10th Cir.

2005).

         1.      Likelihood of success on the merits

         Plaintiff contends that his likelihood of prevailing at trial “is all but certain and absolute.”

Docket No. 27, p. 6. He contends that he will easily prevail on the merits based on the failure of

corrections officers to investigate the loss of his property or make reasonable efforts to recover the

property. Docket No. 27, p. 9. He contends the correctional officials breached their duty to make

reasonable attempts to recover the stolen property which is more than sufficient to establish a


                                                    3
likelihood he will prevail on the merits at trial. Id. Notwithstanding Plaintiff’s beliefs in this regard,

the Court, in its initial review of his Complaint found that he fails to state a claim for the loss of

his property under the Fourteenth Amendment. Docket No. 17, p. 24. The Court also concluded

that he could not state a claim under the Fourth or Eighth Amendments and that the claim was only

properly advanced under the Fourteenth Amendment. Id. at p. 23, n. 4.

        Because Plaintiff’s claims related to his property have already been dismissed by the Court

in this matter on initial review, there is no likelihood of success on the merits and thus Plaintiff’s

request should be denied on that ground alone. Nonetheless, Plaintiff cannot satisfy the other

elements required to obtain injunctive relief. As the Court also found, here appear to be adequate

state post-deprivation remedies available to the Plaintiff for the loss of his property. Docket No.

17, p. 24. For this reason, Plaintiff cannot establish that irreparable injury will result if he does

not obtain injunctive relief. Furthermore, whether Plaintiff may replace his items of personal

property seems to fall squarely within the “day to day management of prisons” which courts have

long expressed reluctance to involve themselves in. See Sandin v. Conner, 515 U. S. 472, 42

(1995). Thus, the public interest in effective prison administration will weigh against injunctive

relief if there has not been a sufficient showing of constitutional harm. Because Eads’ claims were

dismissed by this Court in initial review, he has adequate state post deprivation remedies available

and the public has an interest in effective prison administration which is not outweighed by the

other considerations in this case, the undersigned recommends that Plaintiff’s Motion for

Preliminary Injunction (Docket No. 27) be DENIED.

        As noted above, Plaintiff filed this action under seal. The Court ordered Plaintiff to file the

required motion to seal providing sufficiently compelling reasons why the pleading should remain


                                                    4
under seal. Docket No. 54. Plaintiff has not provided any explanation as to why his motion should

be under seal. The undersigned has reviewed the motion and supporting documents and does not

believe that there is a compelling reason to seal the documents. There does not appear to be any

sensitive information contained within the pleading and the substance of the pleading i.e. the items

Plaintiff seeks to replace, are all identified in his Complaint along with the legal arguments

surrounding his belief that he is entitled to the relief sought. For these reasons, the undersigned

further recommends that Plaintiff’s motion (Docket No. 27) be publicly available on the docket in

this matter.

        Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).



                                                     ________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




                                                 5
